Filed 8/26/21 In re A.F. CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR

 In re A.F. et al., Persons
 Coming Under the Juvenile
 Court Law.
 SONOMA COUNTY HUMAN
 SERVICES DEPARTMENT,                                          A161597
              Plaintiff and Respondent,
                                                               (Sonoma County
 v.                                                            Super. Ct. Nos. DEP-6173-
 I.F.,                                                         01 & DEP-6174-01)
      Defendant and
 Appellant.

          I.F. (father) appeals the juvenile court’s findings and orders
denying him reunification services pursuant to Welfare and
Institutions Code1 section 361.5, subdivisions (b)(12), (b)(13), and
(e)(1). Father addresses the juvenile court’s ruling only on the
basis of the section 361.5, subdivision (b) findings. By failing to
address the section 361.5, subdivision (e)(1) finding, he concedes
its validity. Because section 361.5, subdivision (e)(1) serves as an
independent and alternative basis for the denial of reunification
services, we affirm.


        All further statutory references are to the Welfare and
          1

Institutions Code unless otherwise specified.

                                                      1
                         BACKGROUND
      Father and S.L. (mother) have been in a relationship for
over 20 years. They have two children together, A.F. I (born
April 2016) and A.F. II (born May 2020). Father’s criminal
history includes three convictions for driving under the influence
and multiple felony charges arising from a domestic abuse
incident with mother in February 2020 (February incident).
 I.   February Incident Leading to Father’s Arrest
      When mother came home from work on February 21, 2020,
father confronted her about socializing with another man at
work. Mother was six months pregnant with A.F. II at the time.
Father then began to berate mother and punch her in the face
while she was sitting on the toilet. After mother fell to the floor,
father then grabbed mother’s hair and kneed her in the face
numerous times. Father did not allow mother to leave the
bathroom until the police intervened.
      Officers noticed a puddle of blood near the toilet, which was
completely uprooted from the floor. Mother displayed visible
bruising and dried blood on her arms and face. Father’s blows
had pushed mother’s false teeth back toward her throat, causing
them to come loose from her gums. Father was clearly
intoxicated, slurring his speech and emitting a strong odor of
alcohol. A.F. I was in his room during the incident yet was aware
of what happened.
      Mother stated that this was the first domestic violence
incident with father. Officers arrested father for domestic
battery (Pen. Code, § 273.5, subd. (a)), false imprisonment



                                  2
(Pen. Code, § 236), violation of probation (Pen. Code, § 1203.2),
mayhem (Pen. Code, § 203), and battery causing great bodily
harm (Pen. Code, § 243, subd. (d)). In May 2020, father entered a
guilty plea to the felony domestic violence charge pursuant to
Penal Code section 273.5, subdivision (a), and admitted the great
bodily injury enhancement under Penal Code section 12022.7,
subdivision (e). The court released defendant pending sentencing
due to mother’s expected childbirth, and the court permitted
father to return home for 90 days on a Peaceful Contact Order.
      Soon after father’s release from jail and prior to his
sentencing date, mother reported that father had again started to
abuse her. Father had taken mother’s disability checks and had
restricted her access to her phone and the internet. Father had
also stated that he “should have gone harder” on mother during
the February incident. Father was arrested for violating his
Peaceful Contact Order, and a criminal protective order was
issued against him.
II.   Subsequent Proceedings
  A. Section 300 Juvenile Dependency Petition
      On July 24, 2020, the Sonoma County Human Services
Department (Department) filed a juvenile dependency petition
under section 300, subdivisions (b)(1) (failure to protect), (c)
(serious emotional damage), and (g) (no provision for support).
The Department requested that the court assume jurisdiction
over the children because of father’s alcohol abuse, domestic
violence against mother, and repeated incarceration. The




                                  3
Department established a prima facie case, and the children were
temporarily placed in a foster home on July 27, 2020.
  B. Jurisdiction and Disposition Report
      In the jurisdiction and disposition report filed on August
18, 2020, the Department recommended that the juvenile court
deny father reunification services pursuant to section 361.5,
subdivisions (b)(12), (b)(13), and (e)(1).2
      In an interview with a social worker on August 10, 2020,
mother minimized father’s abusive behavior leading to his second
arrest. However, mother expressed that she had started taking
co-parenting classes through the California Parenting Institute
and that she “didn’t want to deal with [father] anymore.” Mother
refused to believe that A.F. I wakes up talking about the
February incident on a regular basis, stating, “That never
happens. When he was with me[,] he slept through the night.”
      Father interviewed with a social worker while incarcerated.
He denied the events leading to his second arrest but admitted
responsibility for the February incident. Father could not
understand how his actions caused A.F. I emotional distress
given that his child did not directly witness the violence. Father
believed he could provide for his children despite being
incarcerated.
      Another social worker reported that A.F. I had been
displaying signs of severe trauma. A.F. I remembered the


      2 The Department recommended reunification services for
mother. We discuss mother’s testimony at the jurisdiction and
disposition hearing only as relevant to father’s appeal, but do not
further discuss the dependency proceedings relating to mother.

                                   4
February incident and mentioned that he watched his mother
clean her own blood off the bathroom floor. A.F. I understood his
father was in jail for abusing his mother and even notified the
social worker that both parents had physically disciplined him in
the past. The social worker reported that A.F. loves, but also
fears, his father. A.F. I’s foster parent shared that A.F. I would
occasionally force himself to vomit by shoving his finger down his
throat, a behavior he learned from his mother and grandmother.
      The Department recommended that father be denied
reunification services due to the severity of the February incident
and his potential nine-year prison sentence. On October 1, 2020,
the children transitioned into the care of their paternal
grandparents in Mendocino County.
  C. Jurisdiction and Disposition Hearing
      At the jurisdiction and disposition hearing on November 9,
2020, father testified that he had completed an anger
management course while in custody, where he learned to
express his negative emotions in a healthier manner. And after
speaking with A.F. I over the phone, father finally realized that
his actions during the February incident had had a traumatic
effect on his son. Father acknowledged that he could be facing
significant prison time.
      Melissa Tice, a social worker assigned to this case, testified
as to the children’s well-being. Tice stated that A.F. I’s condition
had improved since he moved in with his paternal grandparents.
A.F. I displayed healthy eating and sleeping routines, and he no
longer had nightmares. A.F. II was also “doing really well.”



                                 5
However, A.F. I had patches of missing hair behind his ears,
which his therapist attributed to anxiety and his response to
emotional trauma. Tice shared that although mother had been
seeking therapy, she continued to minimize father’s abusive
behavior.
      Tice opined that it would not be in the children’s best
interest to provide father with reunification services considering
the February incident, father’s history of mental health
challenges and substance abuse, and his potential nine-year
sentence. Tice also believed the children received poor health
care, not receiving follow-up medical and dental appointments,
before the Department’s involvement.
      The court sustained the petition as to father and denied
father reunification services under section 361.5, subdivisions
(b)(12), (b)(13), and (e)(1).
                            DISCUSSION
 I.   Reunification Services under Section 361.5
      “The goal of the juvenile dependency system is the
preservation of the family, whenever possible.” (Raymond C. v.
Superior Court (1997) 55 Cal.App.4th 159, 163.) Accordingly,
when a child is removed from his or her parent’s custody, juvenile
courts generally order that reunification services be provided to
the parent. (In re Gabriel K. (2012) 203 Cal.App.4th 188, 194.)
Reunification services are intended to “eliminate the conditions
leading to loss of custody and to facilitate reunification of parent
and child.” (Raymond C., at p. 163.) “Nevertheless, as evidenced
by section 361.5, subdivision (b), the Legislature recognizes that



                                  6
it may be fruitless to provide reunification services under certain
circumstances.” (In re Baby Boy H. (1998) 63 Cal.App.4th 470,
478.) Subdivision (b) provides numerous “bypass” provisions
under which “the general rule favoring reunification is replaced
by a legislative assumption that offering services would be an
unwise use of governmental resources.” (In re Baby Boy H., at
p. 478; § 361.5, subd. (b).)
      As relevant here, section 361.5, subdivision (b)(12) provides
that reunification services need not be provided where the court
finds, by clear and convincing evidence, “[t]hat the parent or
guardian of the child has been convicted of a violent felony, as
defined in subdivision (c) of Section 667.5 of the Penal Code.”
(§ 361.5, subd. (b)(12); In re James C. (2002) 104 Cal.App.4th 470,
485 (James C.).) Section 361.5, subdivision (b)(13) applies where
the court finds, by clear and convincing evidence, that the parent
“has a history of extensive, abusive, and chronic use of drugs or
alcohol and has resisted prior court-ordered treatment for this
problem during a three-year period immediately prior to the
filing” of the dependency petition. (§ 361.5, subd. (b)(13).)
      The finding of a bypass provision under section 361.5,
subdivision (b) is not the end of the road for parents seeking
reunification services, however. Section 361.5, subdivision (c)(2)
enables a parent to obtain reunification services, notwithstanding
the application of specified provisions under section 361.5,
subdivision (b), if “the court finds, by clear and convincing
evidence, that reunification is in the best interest of the child.”
(§ 361.5, subd. (c)(2).) “To determine whether reunification is in



                                  7
the child’s best interest, the court considers the parent's current
efforts, fitness, and history; the seriousness of the problem that
led to the dependency; the strength of the parent-child and
caretaker-child bonds; and the child's need for stability and
continuity.” (In re Allison J. (2010) 190 Cal.App.4th 1106, 1116.)
      Also relevant to this appeal is section 361.5,
subdivision (e)(1), which similarly states that reunification
services may be denied to an incarcerated parent where the trial
court “determines, by clear and convincing evidence, those
services would be detrimental to the child.” (James C., supra,
104 Cal.App.4th at p. 485.) “Detriment is determined by
reference to: the child's age; the degree of bonding between the
parent and the child; the length of the sentence; the nature of the
crime; and the degree of detriment to the child in the absence of
services.” (James C., at p. 485; § 361.5, subd. (e)(1).)
II.   Analysis
      Here, the court bypassed father for reunification services
under section 361.5, subdivision (b)(12) after father pled guilty to
a charge of domestic battery (Pen. Code § 273.5, subd. (a)) arising
from the February incident and under section 361.5,
subdivision (b)(13) given father’s “long history of arrests
regarding drugs and alcohol.” The court also denied reunification
services to father under subdivision (e)(1) because he faced up to
nine years in state prison and his history of domestic abuse
indicated that reasonable reunification services would be
detrimental to his children.




                                  8
      Father argues that, despite the section 361.5,
subdivisions (b)(12) and (b)(13) findings, the trial court should
have granted him reunification services pursuant to section
361.5, subdivision (c)(2) because sufficient evidence showed that
reunification services were in the best interests of his children.
(§ 361.5, subd. (c)(2).) Father does not address the denial of
reunification services under section 361.5, subdivision (e)(1).
      As an appellate court, we “review the trial court’s ruling
and not its rationale.” (Lane v. City of Sacramento (2010)
183 Cal.App.4th 1337, 1347.) Thus, a trial court’s judgment must
stand “as long as any [] correct legal reason exists” to sustain it.
(Rappleyea v. Campbell (1994) 8 Cal.4th 975, 981 (Rappleyea).)
Reversal is appropriate upon an affirmative showing of error,
which requires the appellant to address each basis for a trial
court’s ruling. (Case v. State Farm Mutual Automobile Ins. Co.,
Inc. (2018) 30 Cal.App.5th 397, 401; People v. JTH Tax, Inc.
(2013) 212 Cal.App.4th 1219, 1237 (JTH Tax).) So “[w]hen a trial
court states multiple grounds for its ruling and appellant
addresses only some of them, we need not address appellant’s
arguments because ‘one good reason is sufficient to sustain the
order from which the appeal was taken.’ ” (JTH Tax, at p. 1237.)
      The findings under section 361.5, subdivisions (b) and (e)
provide alternative and independent bases for the trial court’s
denial of reunification services. Reversal would be proper if
father prevailed on his section 361.5, subdivision (c)(2) argument
and successfully appealed the section 361.5, subdivision (e)(1)
finding. But between his opening and reply briefs, father fails



                                  9
even to mention the court’s ruling with respect to
subdivision (e)(1). Father’s “failure to address all bases for the
court’s ruling constitutes a waiver of [his] appellate claim.” (JTH
Tax, supra, 212 Cal.App.4th at p. 1237.) We therefore need not
address father’s argument under subdivision (c)(2) because his
waiver of any appellate claim with respect to subdivision (e)(1)
provides us with “one good reason,” which is all that is necessary,
to affirm the judgment. (JTH Tax, at p. 1237; Rappleyea, supra,
8 Cal.4th at p. 981.)
                              DISPOSITION
        The judgment is affirmed.


                                            BROWN, J.


WE CONCUR:

STREETER, ACTING P. J.
TUCHER, J.


In re A.F. et al. (A161597)




                                  10